IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 96-40407
                          Conference Calendar



THOMAS A. BURNS,

                                           Plaintiff-Appellant,


versus

DENTON COUNTY SHERIFF’S DEPARTMENT;
WELDON LUCAS, Sheriff,

                                           Defendants-Appellees.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 4:95-CV-144
                         - - - - - - - - - -
                            June 26, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Thomas Burns, #715502, appeals from the district court’s

dismissal as frivolous pursuant to 28 U.S.C. § 1915(d) of his

civil rights complaint.    Burns contends that he stated a valid

conditions-of-confinement violation.    We have reviewed the record

and Burns’ brief and conclude that his appeal is frivolous.       We

caution Burns that any additional frivolous appeals filed by him


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-40407
                              - 2 -

or on his behalf will invite the imposition of sanctions.   To

avoid sanctions, Burns is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.